DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claim 11 is newly added. Claims 2, 4 & 6-7 are cancelled. Claims 1, 3, 5 & 8-11 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 & 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 recite in part “based on the total amount of composition comprising polymer electrolyte composition”. However, it is unclear whether the composition recited in the cited passage above refers to the composition comprising both the inorganic solid electrolyte and the polymer electrolyte composition or a separate composition comprising the polymer electrolyte composition (i.e not necessarily including the inorganic solid electrolyte) since the cited passage does not refer to the composition which has antecedent basis prior to the cited passage above. For purposes of examination, the cited passage is read as “based on the total amount of a composition comprising the polymer electrolyte composition” as this appears to be applicants intent consistent with the instant specification (see [0102] of PG Pub). Furthermore, the passage “feasible freely in combining selective inorganic solid state electrolyte  with X1, X2 and/or X3 dependent on the three factors as A, B and C” in claims 1 & 11 is unclear. Specifically, the claims do not specify the conditions that need to be satisfied for each factor which renders the claim indefinite. Claims 1 & 11 should read “the solid state electrolyte layer is a composition comprising at least one inorganic solid electrolyte selected from….  and at least one polymer electrolyte composition selected from the group consisting of X1, X2 and X3” with X1, X2 and X3 as defined in instant claims 1 & 11 to clearly define the claimed subject matter.  
Claims 3, 5 & 8-9 are rejected in view of their dependence to claim 1.
Claims 10 & 11 recite “a polymer electrolyte composition (X1) having a graft ratio in the range of 2 to 90 mol% obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing a fluorine with a fluoro polymer, a molten salt having an onium cation and anion (X2) containing a fluorine, or a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing a fluorine, a polymer of copolymer of a molten salt monomer (X3) having a polymerizable functional group and having an onium cation and an anion containing a fluorine”. However, from the instant specification as well as the subject matter of claim 1, it appears that X2 corresponds to the molten salt having an onium cation and an anion containing a fluorine or a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing a fluorine which is unclear from the language in claims 10 & 11. Furthermore, the passage “feasible freely in combining a selective active material with X1, X2 and/or X3” in claims 10 & 11 is unclear. The claim should read “A positive electrode and/or negative electrode containing an active material and a polymer electrolyte composition including at least one selected from the group consisting of X1, X2 and X3 as this appears to be applicant’s intent. Moreover, the passage “dependent on the kind of active material, requirement of ion conductivity and gain boundary factor” renders the claims indefinite since the claims do not specify the conditions that need to be satisfied for each factor (i.e kind of active material, the ion conductivity sought and gain boundary factor).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (JP 2015038870 A, hereinafter cited as Ogata’870).
Regarding claim 10, Ogata’870 teaches a positive and/or negative electrode containing an active material and a polymer electrolyte composition (X1) having a graft ratio in a range of 2 to 90 mol% obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing fluorine with a fluoro polymer (Pages 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) in view of Mikuni (US 2021/0119253 A1).
Regarding claims 1 & 3, Ogata teaches a lithium-ion solid state electrolyte rechargeable battery ([0046], [0053] & [0135]) comprising a conducive sheet comprising a conductive polymer solid state electrolyte layer including ion transfer sources ([0069]-[0075]) and having a composition including an inorganic solid electrolyte such as a filler (i.e silica, calcium carbonate, magnesium hydroxide), wherein the filler is included in an amount of 5 to 50 wt% based on the total amount of a composition comprising the polymer electrolyte composition ([0020] & [0083]-[0084]) and a polymer electrolyte composition having a graft ratio in the range of 2 to 90 mol%, obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing a fluorine with a fluoropolymer ([0008], [0026]-[0052] & [0059]). While Ogata doesn’t explicitly teach a positive electrode and a negative electrode, one of ordinary skill in the art readily understands that a positive electrode and a negative electrode are critical components carrying active materials of lithium-ion rechargeable batteries as evidenced by Harada ([0022]). Furthermore, Ogata teaches the above described conductive sheet itself being useful as a conductive separator of a lithium ion battery ([0135]) without the use of conventional separators including a polyolefin sheet of polypropylene (PP), polyethylene (PE) or mixtures thereof even though Ogata’s invention encompasses multilayered structures obtained by coating on one or both surfaces of a non-conductive resin layer (W) which is an insulator having no free ion with the conductive sheet/layer wherein the non-conductive resin layer includes conventional separator materials such as PE and PP ([0089]-[0091]). By removing the resin layer (W) and using a single layer of Ogata’s inventive conductive sheet, one clear advantage is an increase in volumetric energy density of the resulting lithium-ion battery.		
Ogata is silent as to at least one inorganic solid electrolyte being selected from the group consisting of Garnet material, NASICON type crystal structure, perovskite-type material and sulfide material.											Mikuni teaches a conductive polymer solid state electrolyte layer for a lithium secondary battery, wherein the conductive polymer solid state electrolyte layer comprises inorganic solid electrolyte particles comprising a garnet material and a polymer electrolyte composition, wherein the amount of the inorganic solid electrolyte is preferably 0.1 to 50 wt% based on the total amount of a composition comprising polymer electrolyte composition and inorganic solid electrolyte ([0002]-[0003], [0014], [0069]-[0082] & [0093]-[0102]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a garnet material as a filler, as described in Mikuni above, in the conductive electrolyte layer of Ogata in order to provide enhanced Li-ion conductivity, reduction resistance, and increased component retention thereby improving battery characteristics as taught by Mikuni ([0094]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Mikuni (US 2021/0119253 A1), as applied to claims 1 & 3 above, and further in view of Chen (US 2017/0331092 A1).
Regarding claim 5, Ogata as modified by Mikuni teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to wherein the positive electrode/the conductive polymer electrolyte/the negative electrode further contains a glycidyl polyether polymer.					Chen teaches a solid-state rechargeable battery comprising a positive electrode/a conductive polymer electrolyte/a negative electrode, wherein the positive electrode is coated with a bonding layer which can include glycidyl polyether polymer ([0132] & [0143]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a glycidyl polyether polymer as a coating on the positive electrode of Ogata in order to lower the interfacial impedance between the inorganic solid electrolyte material of the conductive polymer electrolyte and the positive electrode as taught by Chen ([0149]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Mikuni (US 2021/0119253 A1), as applied to claims 1 & 3 above, and further in view of Ogata (JP 2015038870 A, hereinafter Ogata’870).
Regarding claim 7, Ogata as modified by Mikuni teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to a polymer electrolyte composition selected form the group consisting of (X1), and (X1) and at least one kind selected from (X2) and (X3) being included in the positive electrode and/or the negative electrode.								Ogata’870 teaches a lithium-ion solid state electrolyte rechargeable battery comprising a positive electrode and a negative electrode, wherein either one of the positive and negative electrode includes a polymer electrolytic composition (X1) having a quaternary ammonium salt structure including quaternary ammonium cations and fluorine-containing anions, and produced by graft-polymerizing a molten salt monomer composition having a polymerizable functional group with fluorine-based polymer (Abstract).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the polymer electrolyte composition (X1) in the positive and/or negative electrode can be used as a binder for coupling a conductive agent and/or the positive or negative electrode active materials thereby improving resulting in a lithium-ion secondary battery having a large initial capacity, high rate characteristics, and a long-life as taught by Ogata’870 (Abstract; Page 2, 3rd paragraph).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Mikuni (US 2021/0119253 A1), as applied to claims 1 & 3 above, and further in view of O’Neill (US 2018/0006328 A1).
Regarding claim 8, Ogata as modified by Mikuni teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to inorganic solid electrolyte being of a sulfide material such as Li2S-P-2S5 which forms a component with the polymer electrolyte composition (X1).														O’Neill teaches a lithium-ion solid electrolyte rechargeable battery comprising a solid electrolyte layer having a composition including a conductive polymer and an inorganic material such as Li2S-P-2S5 or a garnet material, wherein the amount of the inorganic solid electrolyte overlaps with the presently claimed range of 40 to 98 wt% based on the total amount of a composition comprising polymer electrolyte composition and inorganic solid electrolyte ([0014], [0040] & [0053]). 			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Li2S-P-2S5 as the inorganic material in the solid electrolyte layer of Ogata as an art-recognized suitable material for an inorganic material component of a solid electrolyte layer in a lithium-ion rechargeable battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) and Mikuni (US 2021/0119253 A1), as applied to claims 1 & 3 above, and further in view of Zhamu (US 2018/0166759 A1).
Regarding claim 9, Ogata as modified by Mikuni teaches the solid state electrolyte rechargeable battery of claim 1 but is silent as to the negative electrode comprising a lithium metal foil laminated on a copper current collector.							Zhamu teaches a lithium-ion solid state electrolyte rechargeable battery comprising a negative electrode comprising a lithium metal foil laminated on a copper current collector (0002], [0059] & [0114]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a lithium metal foil laminated on a copper current collector as a negative electrode because lithium metal has a very high specific capacity as taught by Zhamu ([0002]). Furthermore, it would have been obvious to one of ordinary skill in the art to use a lithium foil laminated on a copper current collector as a suitable negative electrode structure for a lithium-ion battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2016063994 A1 and hereinafter using, as a translation, corresponding US 2018/0340061 Al) in view of Mikuni (US 2021/0119253 A1) and Ogata (JP 2015038870 A, hereinafter cited as Ogata’870).
Regarding claim 11, Ogata teaches a lithium-ion solid state electrolyte rechargeable battery ([0046], [0053] & [0135]) comprising a conducive sheet comprising a conductive polymer solid state electrolyte layer including ion transfer sources ([0069]-[0075]) and having a composition including an inorganic solid electrolyte such as a filler (i.e silica, calcium carbonate, magnesium hydroxide), wherein the filler is included in an amount of 5 to 50 wt% based on the total amount of a composition comprising the polymer electrolyte composition ([0020] & [0083]-[0084]) and a polymer electrolyte composition having a graft ratio in the range of 2 to 90 mol%, obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing a fluorine with a fluoropolymer ([0008], [0026]-[0052] & [0059]). While Ogata doesn’t explicitly teach a positive electrode and a negative electrode, one of ordinary skill in the art readily understands that a positive electrode and a negative electrode are critical components carrying active materials of lithium-ion rechargeable batteries as evidenced by Harada ([0022]). Furthermore, Ogata teaches the above described conductive sheet itself being useful as a conductive separator of a lithium ion battery ([0135]) without the use of conventional separators including a polyolefin sheet of polypropylene (PP), polyethylene (PE) or mixtures thereof even though Ogata’s invention encompasses multilayered structures obtained by coating on one or both surfaces of a non-conductive resin layer (W) which is an insulator having no free ion with the conductive sheet/layer wherein the non-conductive resin layer includes conventional separator materials such as PE and PP ([0089]-[0091]). By removing the resin layer (W) and using a single layer of Ogata’s inventive conductive sheet, one clear advantage is an increase in volumetric energy density of the resulting lithium-ion battery.		
Ogata is silent as to (1) at least one inorganic solid electrolyte being selected from the group consisting of Garnet material, NASICON type crystal structure, perovskite-type material and sulfide material and (2) the positive electrode and/or negative electrode containing an active material and at least one a polymer electrolyte composition selected from (X1), (X2) and (X3) .		Mikuni teaches a conductive polymer solid state electrolyte layer for a lithium secondary battery, wherein the conductive polymer solid state electrolyte layer comprises inorganic solid electrolyte particles comprising a garnet material and a polymer electrolyte composition, wherein the amount of the inorganic solid electrolyte is preferably 0.1 to 50 wt% based on the total amount of a composition comprising polymer electrolyte composition and inorganic solid electrolyte ([0002]-[0003], [0014], [0069]-[0082] & [0093]-[0102]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a garnet material as a filler, as described in Mikuni above, in the conductive electrolyte layer of Ogata in order to provide enhanced Li-ion conductivity, reduction resistance, and increased component retention thereby improving battery characteristics as taught by Mikuni ([0094]). 								Ogata’870 teaches a positive and/or negative electrode containing an active material and a polymer electrolyte composition (X1) having a graft ratio in a range of 2 to 90 mol% obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing fluorine with a fluoro polymer (Pages 2-3).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a positive and/or negative electrode as described in Ogata’870 above in order to improve the coulombic efficiency, the initial capacity with high rate characteristics to provide a very long-life high performance lithium ion secondary battery (Page 2, 3rd paragraph). In addition, since Ogata’870’s binder is nearly nonflammable, it has a low risk of ignition and the graft ratio in Ogata’870’s binder allows the electrode layer in which the active material and the binder is bonded to retain flexibility to absorb expansion and contraction stress generated in charge and discharge cycles (Page 2, 3rd paragraph).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of Ogata and Mikuni does not fairly teach or suggest the solid-state battery of claim 1, the examiner respectfully disagrees.		As noted in the Final Office Action mailed on 04/13/2022 and the Advisory Action mailed on 08/16/2022, Ogata teaches a polymer electrolyte composition comprising a conductive polymer obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing fluorine with a fluoropolymer such as PVDF, wherein the polymer electrolyte composition further includes an inorganic oxide such as silica as a filler in an amount of 5 to 50 wt% based on the total amount of the conductive polymer ([0008], [0026]-[0052], [0059] & [0083]-[0084]) as presently claimed but is silent as to at least one of the specific inorganic solid electrolyte materials (i.e Garnet material, NASICON, perovskite type material and sulfide material) recited in instant claim 1. Mikuni teaches a polymer electrolyte composition comprising a conductive polymer including a repeating group comprising an onium cation and anion containing a fluorine atom but is silent as to a fluoropolymer group in the conductive polymer. Mikuni further teaches the polymer electrolyte composition comprising an inorganic oxide such as a Garnet material. The inclusion of Mikuni’s inorganic oxide provides enhanced Li-ion conductivity, reduction resistance and increased component retention as taught by Mikuni ([0094]). While, the conductive polymers described in Ogata and Mikuni admittedly have some differences, it is noted that the only requirement for the conductive polymer in Mikuni is to have the structure unit represented by formula 1 ([0070]). The conductive polymers disclosed in Ogata possess the same structural unit (i.e a repeating group comprising an onium cation and anion containing a fluorine atom) required for Mikuni’s conductive polymers. In that regard, the molten salt used for forming the conductive polymer in Ogata includes a quaternary ammonium cation selected from the group of compounds recited in paragraph [0013] including an onium cation. The quaternary ammonium cation described in Ogata possesses the same structural unit represented by formula 1 of Mikuni. Thus, contrary to applicant’s assertions, the conductive polymer of Mikuni does not differ substantially from that of Ogata. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Ogata’s electrolyte composition by including Mikuni’s inorganic solid electrolyte in Ogata’s electrolyte composition in order to provide the benefits of enhanced Li-ion conductivity, reduction resistance and increased component retention as noted above. Since the basic requirement of Mikuni’s conductive polymer is the presence of the structural unit represented by formula 1 ([0070]), one skilled in the art would expect the advantages afforded by the inclusion of the inorganic solid electrolyte to be shared by Ogata’s modified polymer electrolyte composition. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 										Applicant further arguers that “the use of a grafted polymer having the specific graft ratio in the presently claimed invention enables improves resistance reduction, that is, the depression effect of interface resistance is larger than Mikuni” and cites the surprising and unexpected improvements shown in the Revised Declaration under 37 CFR 1.132 which equally shows that the depression effect is larger than a non-grafted polymer composition). However, Ogata teaches the same grafted polymer having the specified graft ratio as the claimed invention as noted in the above rejection. Ogata exemplary embodiments use the same grafted polymer (i.e MOETMA.FSI with graft ratios within the claimed range) used in Examples 1-3 of the present invention. Thus, the improved results of resistance reduction, that is depression effect of interface resistance would be expected to be found in Ogata’s composition which is modified to include Mikuni’s Garnet material since the Ogata’s composition comprises a grafted polymer having the specific graft ratio.							
While the examiner recognizes the improved results for Examples 3, and to a lesser extent, Comparative Examples 1-6 relative to Comparative Examples 7-8 which do not encompass the claimed invention (Table 2), it is noted that the Examples, cited for showing the improved results, are commensurate in scope with claims. In this case, the claims recite a molten salt having an onium cation whereas the examples cited use specific onium cation. Accordingly, it is unclear whether the unexpected results would be provided for any onium cation used in the claimed polymer electrolyte composition. Furthermore, Examples 1-6 employ a composition in which the garnet material comprises at least 80 wt% whereas the claims recite a range of 40 wt% to 98 wt%. Similarly, it is unclear whether the unexpected results would be provided in a polymer electrolyte composition over the entire range of the claimed inorganic solid electrolyte content (i.e 40 wt% to 98 wt% based on the total weight of the polymer electrolyte composition).   “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”. See MPEP 716.02(d).
	With regards to applicant’s arguments that the presently claimed solid-state electrolyte rechargeable battery results in unexpectedly improved results, as noted in the Declaration under 35 USC 1.132, the examiner respectfully disagrees. As noted in the above rejection and the Advisory Action mailed on 08/16/2022, the use of a garnet material in conjunction with a conductive polymer composition is rendered obvious in view of the enhanced Li-ion conductivity, resistance reduction, and increased component retention resulting from the incorporation of the garnet material in a conductive polymer solid state electrolyte as taught by Mikuni ([0094]). The large depression effect of interface resistance is related to a reduction in resistance due to the use of the claimed grafted polymer having the specified graft ratio together with the claimed garnet material. However, since Ogata teaches the same grafted polymer with the specified graft ratio and Mikuni teaches enhanced Li-ion conductivity and resistance reduction through the use of a garnet material in a polymer electrolyte composition comprising a polymer including an onium cation and a fluorine-containing anion, the improved results corresponding to a higher energy density capacity of the battery due to a larger depression effect would not be unexpected in view of Mikuni’s teaching of reduced resistance using a garnet material.										  		Thus, in view of the foregoing, claims 1, 3, 5 & 7-9 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727